Citation Nr: 0400734	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an increased evaluation for 
chondromalacia patellae, right knee with postoperative 
anterior cruciate ligament, medial meniscus, and lateral 
meniscus tears, currently evaluated as 20 percent 
disabling.  

2.	Entitlement to an increased evaluation for degenerative 
changes in the the right knee with pain and limitation 
of motion, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1977 
and from April 23 to May 22, 1980.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which increased the evaluation of the 
veteran's chondromalacia patellae of the right knee from 10 
to 20 percent disabling, and continued to evaluate his 
degenerative changes of the right knee as 10 percent 
disabling.  The veteran filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In January 2003 the veteran perfected his appeal, and 
the issues were subsequently certified to the Board.  

The Board notes that, in the August 2001 rating decision, the 
RO increased the evaluation of the veteran's service-
connected chondromalacia patellae of the right knee from 10 
to 20 percent disabling.  However, in AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that, on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.


FINDINGS OF FACT

1.	The veteran's service-connected chondromalacia patellae, 
right knee, with postoperative anterior cruciate 
ligament, medial meniscus, and lateral meniscus tears is 
currently manifested by effusion, pain, and giving way.  

2.	The veteran's service-connected degenerative changes of 
the right knee are manifested by pain and range of 
motion from 5 to 90 degrees.  


CONCLUSIONS OF LAW

1.	The schedular criteria for an evaluation in excess of 20 
percent for chondromalacia patellae, right knee, with 
post operative anterior cruciate ligament, medial, and 
lateral meniscus tears have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5258 (2003).

2.	The schedular criteria for an evaluation in excess of 10 
percent for degenerative changes, right knee, with 
limitation of motion have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. § 4.71a, DC's 5003, 5010, 
5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support her claim in correspondence from 
the RO dated in April 2001 and February and July 2002, as 
well as in the January 2003 SOC.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(Board must identify documents which establish compliance 
with VCAA).  

Therefore, and for the reasons discussed above, the Board 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Private medical records dated from November 2000 to June 2001 
indicate instability, giving way, mild medial joint line 
narrowing, and complaints of pain.  In January 2001 the 
veteran had range of motion from -5 to 135 degrees.  The 
veteran underwent an anterior cruciate ligament repair in 
March 2001.  In April 2001 he had range of motion from 0 to 
60 degrees.  

The veteran was afforded a VA examination in June 2001, at 
which time he continued to complain of right knee pain.  
Physical examination revealed mild effusion of the right knee 
joint and pain on palpation over both medial and lateral 
right knee joint compartments.  There was crepitation during 
movement.  The veteran had range of motion from 0 to 130 
degrees.  

In October 2002 the veteran underwent another VA examination.  
There was no evidence of ankylosis.  The veteran had range of 
motion from 5 to 90 degrees with pain, crepitation, weakened 
motion, and excess fatigability.  There was tenderness to 
palpation.  X-rays revealed mild degenerative changes.  

III.  Discussion

A.  Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

B.  Chondromalacia patellae, right knee

The veteran's service-connected right knee disorder is 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, DC 5258.  

Pursuant to DC 5258, cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint are evaluated as 20 percent disabling.  The competent 
medical evidence of record indicates that the veteran suffers 
from effusion, pain, and instability.  Therefore, his 
service-connected chondromalacia patellae of the right knee 
is appropriately evaluated as 20 percent disabling under the 
provisions of that diagnostic code.  

The Board has considered the potential applicability of other 
diagnostic codes.  However, the veteran's chondromalacia 
patellae would not warrant a higher evaluation under any 
other diagnostic code.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2003).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Inasmuch as DC 5258 is not based on limitation of motion, the 
provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 do not apply.  

C.  Degenerative changes, right knee

The veteran's service-connected degenerative changes of the 
right knee are currently evaluated based upon the provisions 
of 38 C.F.R. § 4.71a, DC 5260.  

Arthritis is evaluated under 38 C.F.R. § 4.71a, DC's 5003, 
5010.  Pursuant to those criteria, arthritis, when 
established by X-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint(s) involved.  

Under DC 5260, limitation of the leg on flexion to 15 degrees 
is evaluated as 30 percent disabling; 30 degrees is evaluated 
as 20 percent disabling; 45 degrees is evaluated as 10 
percent disabling; and 60 degrees is evaluated as 0 percent 
disabling.  

Limitation of motion on extension to 45 degrees is evaluated 
as 50 percent disabling, 30 degrees is evaluated as 40 
percent disabling; 20 degrees is evaluated as 30 percent 
disabling; 15 degrees is evaluated as 20 percent disabling; 
10 degrees is evaluated as 10 percent disabling; and 5 
degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5261.  

Physical examination in January 2001 revealed range of motion 
from -5 to 135 degrees.  In April 2001 the veteran had range 
of motion from 0 to 60 degrees.  His June 2001 VA examination 
revealed range of motion from 0 degrees on extension to 130 
degrees on flexion.  Additionally, despite objective evidence 
of pain, crepitation, weakened motion, and excess 
fatigability, the veteran had range of motion from 5 degrees 
on extension to 90 degrees on flexion.  

In short, under DC's 5260 and 5261 the degenerative changes 
in the veteran's right knee are noncompensable.  

However, pursuant to the provisions of DC's 5003 and 5010, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the relevant codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

The veteran's limitation of motion is noncompensable under 
38 C.F.R. § 4.71a, DC's 5260, 5261, and the October 2002 VA 
examiner noted painful motion.  Therefore, the veteran's 
service-connected degenerative changes of the right knee 
warrant an evaluation of at least 10 percent.  38 C.F.R. 
§ 4.71a, DC's 5003, 5010, 5260, 5261.  

As discussed above, the Board recognizes the Court's ruling 
in DeLuca, supra.  See 38 C.F.R. § § 4.40, 4.45, 4.59.  The 
October 2002 VA examiner noted that the veteran suffered from 
crepitation, weakened motion, pain, and excess fatigability.  
However, even so, the veteran's range of motion was not 
limited to a compensable degree.  Therefore, a higher 
evaluation is not warranted.  38 C.F.R. § § 4.40, 4.45, 4.59.  

ORDER

An evaluation in excess of 20 percent for chondromalacia 
patellae, right knee, with postoperative anterior cruciate 
ligament, medial, and lateral meniscus tears is denied.  

An evaluation in excess of 10 percent for degenerative 
changes in the right knee with limitation of motion is 
denied.  



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



